DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor and transceiver (claims 1 and 12), spring mounted in a vertical direction (claim 4), magnet switch with two halves (claim 7), bait access door providing access to the electronics compartment (claim 10), electrical connection that is physically shielded from the targeted type of pest (claim 11), and network element (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “the two halves” and “the top” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
In claim 12, it is unclear whether “one or more bait stations” in lines 13-14 include the bait station of line 2, or recite only separate, additional bait station(s). Please note the term also appears in claim 12, line 18.
Claims 15-19 each recite the limitation "the software" in line 1 of each claim and also in claim 17, line 3.  There is insufficient antecedent basis for this limitation in the claims. Please note a software program is recited previously.
In claim 17, it is unclear whether “one or more discrete bait stations” in line 2 include the bait station of claim 12, line 2 and/or the one or more bait stations of claim 12, lines 13-14, or recite only separate additional bait station(s). Please note the term also appears in claim 17, line 3.
Claim 19 recites the limitation "the one or more monitored bait stations" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please note no monitored bait stations are previously recited (only in claim 17; however, claim 19 does not depend from claim 17).
Claims 13-14 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6796081) in view of Borth et al. (US 2010/0134301).
For claim 1, Anderson et al. teach an electronic bait monitoring system (at least Figs. 1-3), comprising: a bait station 20 comprising an enclosed housing 20 defining an internal volume (space within ref. 20 in Fig. 1), wherein the internal volume is divided by a partition wall 35 defining a main chamber 55 and an electronics compartment (chamber opposite ref. 55 in Figs. 1 and 3 for storing electronic circuitry 40 and batteries 45); the main chamber having a single access 60 for a targeted type of pest and a bait access door 30; a bait platform (platform at ref. 65 in Fig. 3) located within the main chamber.
Anderson et al. are silent about the electronics compartment having a wireless communication module comprising a computer processor and transceiver; and a bait monitoring sensor located within the main chamber that is communicatively coupled with the wireless communication module.
Borth et al. teach a bait monitoring system (at least Figs. 2-3) comprising an electronics compartment 96,43 having a wireless communication module 50 comprising a computer processor 70 and transceiver 52 (Fig. 2; para 0020); and a bait monitoring sensor 46 (paras 0017 and 0021) located in the killing area (Fig. 3) that is communicatively coupled with the wireless communication module (Figs. 2-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson et al. to include the electronics compartment having a wireless communication module comprising a computer processor and transceiver; and a bait monitoring sensor located within the main chamber that is communicatively coupled with the wireless communication module as taught by Borth et al. in order to ultimately indicate pest presence and/or activity (para 0021 of Borth et al.) and allow information to be transmitted for alerting and/or analysis (paras 0052 and 0056 of Borth et al.). Please note in the combination of references the killing are is within the main chamber (ref. 55 of Anderson et al.), thus, the bait monitoring sensor is located within the main chamber.
For claims 2 and 13, Anderson et al. as modified by Borth et al. teach wherein the targeted type of pest comprises rodents (Anderson et al., col 1, ln 19-25).
For claims 3 and 14, Anderson et al. as modified by Borth et al. teach wherein the targeted type of pest comprises insects (note this is an intended use limitation, and the system of Anderson is capable of being sized (col 1, ln 19-25) and thus used with insects).
For claim 4, Anderson et al. as modified by Borth et al. are silent about wherein the bait platform is spring mounted in a vertical direction.
In addition to the above, Borth et al. teach a bait platform is spring mounted (via spring 94) in a substantially vertical direction (at least Fig. 3 for plate 44a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bait platform of Anderson et al. as modified by Borth et al. to be spring mounted in a substantially vertical direction as taught by Borth depending on user’s preferences and/or the weight or size of the target animal in order to allow activation of the trap only by the target animal. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the platform of Anderson et al. as modified by Borth et al. to be in the vertical position depending on a weight or size and/or type of the target animal in order to allow activation of the trap only by the target animal.
For claim 10, Anderson et al. as modified by Borth et al. teach wherein the bait access door 30 provides access to the electronics compartment (Figs. 1 and 3 of Anderson et al.).
For claim 11, Anderson et al. as modified by Borth et al. teach (references to Borth et al.) wherein the bait monitoring sensor is communicatively coupled with the wireless communication module through an electrical connection (Figs. 2-3) that is physically shielded from the targeted type of pest (Fig. 3; para 0023 describes circuitry 43 resides in chamber 96 and is, thus, physically shielded from the pest).
For claim 12, Anderson et al. teach an electronic bait monitoring system (at least Figs. 1-3), comprising: a bait station 20 comprising an enclosed housing 20 defining an internal volume (space within ref. 20 in Fig. 1), wherein the internal volume is divided by a partition wall 35 defining a main chamber 55 and an electronics compartment (chamber opposite ref. 55 in Figs. 1 and 3 for storing electronic circuitry 40 and batteries 45); the main chamber having a single access 60 for a targeted type of pest and a bait access door 30; a bait platform (platform at ref. 65 in Fig. 3) located within the main chamber.
Anderson et al. are silent about the electronics compartment having a wireless communication module comprising a computer processor and transceiver; and a bait monitoring sensor located within the main chamber that is communicatively coupled with the wireless communication module; a network element, wherein the network element comprises one or more processors, the network element being configured to: receive, via a network, a signal from the wireless communication module of one or more bait stations; and provide, via the network, the wireless communication module signal to a software program on one or more electronic devices; and the software program being configured to interpret and display information pertaining to the one or more bait stations based on the wireless communication module signal.
Borth et al. teach a bait monitoring system (at least Figs. 2-3) comprising an electronics compartment 96,43 having a wireless communication module 50 comprising a computer processor 70 and transceiver 52 (Fig. 2; para 0020); a bait monitoring sensor 46 (paras 0017 and 0021) located in the killing area (Fig. 3) that is communicatively coupled with the wireless communication module (Figs. 2-3); a network element, wherein the network element comprises one or more processors (at least para 0042 for computer that inherently has at least one processor), the network element being configured to: receive, via a network, a signal from the wireless communication module of one or more bait stations (at least Fig.1 and/or para 0049); and provide, via the network, the wireless communication module signal to a software program on one or more electronic devices (at least para 0042 for program associated with server); and the software program being configured to interpret and display information pertaining to the one or more bait stations based on the wireless communication module signal (at least para 0002 and/or 0042 and/or 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson et al. to include the electronics compartment having a wireless communication module comprising a computer processor and transceiver; a bait monitoring sensor located within the main chamber that is communicatively coupled with the wireless communication module; a network element, wherein the network element comprises one or more processors, the network element being configured to: receive, via a network, a signal from the wireless communication module of one or more bait stations; and provide, via the network, the wireless communication module signal to a software program on one or more electronic devices; and the software program being configured to interpret and display information pertaining to the one or more bait stations based on the wireless communication module signal as taught by Borth et al. in order to ultimately indicate pest presence and/or activity (para 0021 of Borth et al.), allow information to be transmitted for alerting and/or analysis (paras 0052 and 0056 of Borth et al.), and allow for remote monitoring (para 0014 of Borth et al.). Please note in the combination of references the killing are is within the main chamber (ref. 55 of Anderson et al.), thus, the bait monitoring sensor is located within the main chamber.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6796081) in view of Borth et al. (US 2010/0134301), as applied to claims 1 and 4, and further in view of Morley (WO 2012/120263).
For claim 5, Anderson et al. as modified by Borth et al. are silent about wherein the bait monitoring sensor comprises a digital weight scale located under the bait platform.
Morley teaches an electronic bait monitoring system wherein the bait monitoring sensor comprises a digital weight scale 13,15 (Abstract and pg. 4, 5th para, describes an emitted weight signal, thus, the weight scale is digital) located under the bait platform 9 (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bait monitoring sensor of Anderson et al. as modified by Borth et al. to be a digital weight scale as taught by Morley in order to monitor the weight of the bait to determine when the bait needs to be replenished (Morley, pg. 4, 5th para).
For claim 6, Anderson et al. as modified by Borth et al. are silent about wherein the bait monitoring sensor comprises a flex sensor located under the bait platform.
Morley teaches an electronic bait monitoring system wherein the bait monitoring sensor comprises a flex sensor 13,15 (pg. 4, 4th para describes flexible arm 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bait monitoring sensor of Anderson et al. as modified by Borth et al. to be a flex sensor as taught by Morley in order to monitor the weight of the bait to determine when the bait needs to be replenished (Morley, pg. 4, 5th para).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6796081) in view of Borth et al. (US 2010/0134301), as applied to claims 1 and 4, and further in view of Marotti (US 4062142).
For claim 7, Anderson et al. as modified by Borth et al. are silent about wherein the bait monitoring sensor comprises a magnet switch with the two halves mounted in opposing positions on the top of the bait platform and on an interior ceiling of the bait station.
Marotti teaches an electronic bait monitoring system wherein the bait monitoring sensor comprises a magnet switch 65 with the two halves 67,69 mounted in opposing positions on the top of the bait platform (see ref. 69 in Fig. 3) and on a relatively upper portion of the bait station (see ref. 67 in Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bait monitoring sensor of Anderson et al. as modified by Borth et al. to be a magnet switch with the two halves mounted in opposing positions on the top of the bait platform and on a relatively upper portion of the bait station as taught by Marotti in order to close the switch to allow current to pass through (Marotti, col 4, ln 52-62). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enlarge the size of the system of Anderson et al. as modified by Borth et al. and Marotti, including the bait holding portion, bridge member and post, such that the half on the relatively upper portion of the magnet switch (see ref. 67 in Fig. 3 of Marotti) is located on an interior ceiling of the system, since a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6796081) in view of Borth et al. (US 2010/0134301), as applied to claim 1, and further in view of Chyun (KR 20100137759).
For claim 8, Anderson et al. as modified by Borth et al. are silent about wherein the bait monitoring sensor comprises an infrared sensor that is located on opposing sides of the bait platform.
Chyun teaches an electronic bait monitoring system herein the bait monitoring sensor comprises an infrared sensor 510,520 that is located on opposing sides of the bait platform (lower platform of the system in Figs. 8-9 holding ref. 70 (para spanning pgs. 5-6 of machine translation); see Figs. 8-9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bait monitoring sensor of Anderson et al. as modified by Borth et al. to be an infrared sensor that is located on opposing sides of the bait platform as taught by Chyun in order to easily detect the access of pests (Chyun, para spanning pgs. 1-2 of machine translation).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6796081) in view of Borth et al. (US 2010/0134301), as applied to claim 1, and further in view of Rich et al. (US 6836999).
For claim 9, Anderson et al. as modified by Borth et al. are silent about wherein the electronics compartment has an electronics access door.
Rich et al. teach a system wherein the electronics compartment 180 has an electronics access door (ref. 128 or 129 in Fig. 3). It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the system of Anderson as modified by Borth with an electronics access door as taught by Rich et al. in order to cover the electronics area and allow access to at least the battery for replacement (col 4, ln 49-54 and col 5, ln 54-55 of Rich et al.).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6796081) in view of Borth et al. (US 2010/0134301), as applied to claim 12 above, and further in view of Roberts (US 2002/0062205).
For claim 19, Anderson et al. as modified by Borth et al. are silent about wherein the software is further configured to display a maintenance history for the one or more monitored bait stations.
Roberts teaches an electronic bait monitoring system wherein software is further configured to display a maintenance history For the one or more monitored bait stations (at least para 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the software of the system of Anderson as modified by Borth to be further configured to display a maintenance history for the one or more monitored bait stations as taught by Roberts in order to allow a user to review services for each bait station (Roberts, para 0044).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-16 of U.S. Patent No. 10791728. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same inventive concept with different appearances or differing scope that is minor and patentably indistinct.
Allowable Subject Matter
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US 5815090) teaches a digital weight scale for bait stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643